 FPEERLESS PRESSED METAL CORPORATIONPeerless PressedMetal CorporationandLocal 209,InternationalUnion of Electrical,Radio and Ma-chine Workers, AFL-CIO. Case 1-CA-7238July 31, 1972DECISION AND ORDEROn May 28, 1971, Trial Examiner Myron S. Waksissued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and finds merit to certain of Respondent'sexceptions. Accordingly, we adopt the Trial Examin-er's rulings, findings, and conclusions only to theextent consistent with our decision herein.The Trial Examiner found that Respondent violat-ed Section 8(a)(5) and (1) of the Act by unilaterallyinstituting a wage incentive system for certain ofRespondent's employees. Respondent contends, inpart, that its authority to institute that system wassanctioned by the collective-bargaining agreement,the collective-bargaining negotiating history, and thepast practices of the parties. Respondent furthercontends that the dispute should be resolved by anarbitratorpursuant to the collective-bargainingcontract. As we agree with Respondent's contentionthat this dispute concerns primarily an interpretationof the contract, we find merit in Respondent'scontention that the dispute should have beenresolved pursuant to the contractual procedures.Respondent operates a sheetmetal job shop at itsplant in Watertown, Massachussetts. The Union hasrepresentedRespondent's production and mainte-nance employees under successive contracts since1957. The contract in effect when the instant disputeoccurred was effective from March 23, 1970, untilMarch 23, 1973, and contained grievance machineryculminating in binding arbitration available to eitherparty, to resolve "any question involving the inter-pretation or application of the provisions of thisAgreement which remain unsettled after having beenfully processed under the provisions of Article XVI(Grievances) ...."Prior to the advent of the Union, Respondentmaintainedwage incentive systems in its plant.Beginning with the 1957 negotiated contract, andiIn so findingwe do not rely onRespondent's assertionthatthe meritincreaseprovision of theagreementcould be construedas authorizing theinstitution of an incentiveplan Thatclaim seems to usso nearlyfrivolousthatitwould not evidencea good-faithdisagreementas to theinterpretationof thecontract2CollyerInsulatedWire,192 NLRB No. 150. As inCollyer,the partiesherein havehad, for 14 years, anestablished and successfulcollective-bargaining relationshipThe Union did notallege thatRespondent's actionswereunlawfullymotivated and Respondent has indicated its willingness to561continuing to the present, the contractual wageprovisions have provided for percentage or statedamount increases over prior hourly wage rates.In 1965, Respondent acquired a new division andinstituted a wage incentive system for those employ-ees.During the 1967 and 1970 contract negotiationsincentive systems were discussed by the parties, butno express agreement was reached on this issue. Inthisconnection,Respondent contends that theUnion gave the impression that it could not stopRespondent from instituting a wage incentive system.The Union contends that Respondent rejected aunion counterproposal on incentive systems and thendropped its own proposal.On August 4, Union President Szymanczyk askedRespondent's president, Sparrow, if the employeeson the Western Electric job were working under anincentivewage system. Sparrow replied that thesystem had been put into effect and there wasnothing to prevent it in the contract. Szymanczykresponded that he was not sure of that and that heneeded further advice from the Union's districtoffice.The instant charge was filed on August 11,without any further discussion.In view of the above facts, it is clear that the coreof the dispute involved a good-faith disagreementbetween the parties concerning the interpretation ofthe contract,'with both parties relying on pastpractice and negotiating history to uphold theirrespective positions. As we stated inCollyer,2where"the contract and its meaning . . . lie at the centerof" the dispute and the parties' contract containsvoluntary arbitrationmachinery to resolve suchdisputes, deferral to arbitration will best effectuatethe purposes of the Act. Such is the situation here.3Accordingly, for the reasons expressed inCollyer,shall defer herein to the parties' contractual settle-ment procedures.REMEDYWithout prejudice to any party and withoutdeciding the merits of the controversy, we shall orderthat the complaint herein be dismissed, but we shallretain jurisdiction for a limited purpose. As we notedinCollyer, supra,our decision represented a develop-mental step in the Board's treatment of theseproblems, and the controversy here arose at a timewhen the Board decisions may have led the parties tosettle thedispute pursuant to the arbitration provision of the contract3We do notagree with our dissenting colleagues that our decision here ispredicated upon any finding or inference that the Respondent's claim basedon bargaininghistoryis necessarily meritorious.Thatis an issue which weleave for resolution within the arbitration procedures established by theparties Indeed,it is our dissenting brethren who must reach, and decide, themerits of the Respondent's claim in order to conclude,as they would, that astatutoryviolation has occurred198 NLRB No. 5 562DECISIONSOF NATIONALLABOR RELATIONS BOARDconclude that the Board approved dual litigation ofthis controversy before the Board and before anarbitrator.We are also aware that the parties hereinhave not resolved their dispute by the contractualgrievance and arbitration procedure and that, there-fore,we cannot now inquire whether the resolutionof the dispute will comport with the standards setforth inSpielberg.4In order to eliminate the risk ofprejudice to any party we shall retain jurisdictionover this dispute solely for the purpose of entertain-ing appropriate and timely motions for furtherconsideration upon a proper showing that either (a)the dispute has not, with reasonable promptness afterthe issuance of this decision, been resolved byamicable settlement in the grievance procedure orsubmitted promptly to arbitration, or (b) the griev-ance or arbitration procedures have not been fairand regular or have reached a result which isrepugnant to the Act.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed; provided,however that:Jurisdiction of this proceeding is hereby retainedfor the limited purposes indicated in that portion ofour Decision and Order herein entitled "Remedy."MEMBERSFANNING ANDJENKINS, dissenting:Contrary to the majority view we would decide theallegations of Section 8(a)(5) and (1) on their meritsand, in agreement with the Trial Examiner's Deci-sion,find that the Respondent has violated the Actand adopt the Remedy provided.For the reasons fully expressed in our separatedissents inCollyer InsulatedWire, supra,we havelegal and policy misgivings about deferring to theparties'contractual settlement in cases involving"unilateral change of contract," despite the availabil-ity of arbitration provisions in the contract. Howev-er, even if we were inclined to accept the majorityviews inCollyer,we find that the instant case is aninappropriate vehicle for the application of thoseviews.For the reasons discussed below, we areconcerned that the majority has enlarged theCollyerdoctrine, and has done so with insufficient evidenti-ary and legal rationale.The record shows that beginning in 1957 theRespondent has had successive collective-bargainingcontracts with the Union. The negotiations of thefirst contract between the parties in 1957 resulted ina wage provision providing for hourly rates only, andthepriorexistingwage incentive systems werediscontinued. According to the credited testimony ofWilliam Burke, then president of the Union and aunion negotiator, the parties agreed mutually at theonset of the negotiations to drop all incentivesystems because of the high incident of accidents attheplant.Burke also credibly testified that thismutual agreement of the parties occurred before theparties went into the first contract writing and forthis reason the contract provided only for hourlywage rates,and made no express reference to theelimination of incentive wages.The record further shows that the wage rates in theplant continued to be hourlyrates until1965 whentheRespondent acquired a new division calledLeaktiteDivision.About 3 months prior to itsacquisition,RespondentPresidentSparrow ap-proached Burke, still union president, to discuss theRespondent's possible acquisition and to seek ap-proval of the Union to continue the incentive systemunder which the employees of Leaktite operated.Burke explained that he would have to take up thismatterwith the other union officers and themembership and would give Sparrow an answer at alaterdate.Thereafter, at a union meeting Burkepresented the Respondent's proposal and expressedhimself favorably toward it, explaining that theacquisition of Leaktite, if profitable, would benefitthe members, since the employees would share in theincreased profits through merit increases, which thecontract specifically covered. Burke then met withSparrow and informed him of the agreement of theUnion to have the incentive system for employees inthe Leaktite division continue.Following the acquisition of Leaktite the unitemployees in the Respondent's other operationscontinued to work under an hourly wage rate.During the negotiations which led to the 1967contract Sparrow expressed satisfaction with theresultsof the incentive system in the Leaktiteoperation and stated that he would like to considerputting in incentive systems for other long-range jobswhen they were received, such as jobs which ran for ayear or more. According to Sparrow, Vecchia, thenvice president of the Union, and one of its four-manbargaining team, expressed no enthusiasm, but gaveSparrow the "impression" that the Union could notstop the Respondent from using an incentive system.'Vecchia's version was that Sparrow asked him what'he had against employees making money through abonus system, and he replied that he "had nothingagainst money if you want to give money to thesepeople you go right ahead and give it to them. I can'tstop you." The evidence shows that there was no4Spielberg Mfg Co,112 NLRB 10805CollyerInsulated Wire, supra PEERLESS PRESSED METAL CORPORATIONdiscussion about an incentive system for any particu-lar job. The wage provision in the 1967 to 1970contract provided only for hourly wage rates andcontained no reference of any agreement for incen-tive systems.During negotiations for the current contract whichwas effective on March 23, 1970, and runs untilMarch 23, 1973, incentive systems were discussed atthe firstnegotiating session,but the Union rejectedthe Respondent's proposal and offered as a counter-proposal a profit-sharing plan. Sparrow told theUnion to "forget it" and ended the discussion. Thematter was not discussed at subsequent bargainingsessions.No provisions providing for incentivesystems appears in the current contract.On August 4, 1970, employee Szymanczyk, presi-dent of the Union Local, was told that certainemployees on one of Respondent's long-range jobswere working under an incentive system. Szymanc-zykmade an inquiry to Sparrow, Respondent'spresident, and was told that the incentive system hadindeed been put into effect for certain employees.Sparrow took the position that there was nothing inthe contract that prevented the Respondent frominstituting an incentive system. After discussing thematter with union officials, on August 11, 1970, theUnion filed a charge with the Board. The Respon-dent has continued to apply the disputed incentivesystem.On the basis of the above undisputed facts and inthe face of credibility findings by the Trial Examiner,the majority nevertheless concluded that "the core ofthedispute involved a good-faith disagreementbetween the parties concerning the interpretation ofthe contract." From this pronouncement the majori-ty concluded that the doctrine enunciated inCollyerapplied, since the contract and its meaning was at thecenter of the dispute.In our opinion, there is here no evidence, such asmay have been present inCollyer,to support theconclusion that the application of the incentive wagesystem to plant jobs remained "open." Certainly, nosupport for the majority's view is to be found in thewording of the contract, which since 1957 hasconsistently not covered the subject matter, nor inpast practice, nor in bargaining history. Instead, theevidence is all to the contrary.Significantly, in 1965 when the Respondent wishedto continue the incentive system of the employees intheLeaktiteoperation, the union president wasconsulted, and the procedures necessary to superim-pose an incentive wage plan upon the contractually6The majorityconcedes(fn. 1, above) thatthe merit increase provisioncannot be construed to authorize incentive rates and that Respondent'sclaim on this point is nearly frivolous. Neither the majority nor Respondentpoints to any other contract provision which is in disputeby theparties and563established wage structure was fully understood bythe Respondent. In fact at that time the record showsthat at the Union's suggestion Sparrow called ameeting of the employees and explained the techni-calitiesof the job and fully explained the reasonswhy an incentive system was necessary for thesuccess of the Leaktite operation. Indeed by conced-ing that Respondent's claim that the incentive systemcould be based on the merit raise provision of thecontract is "nearly frivolous" our colleagues seem toadmit that this is not a case involving the applicationof a contract provision.Thus the present case constitutes a still further extensionof theCollyerpolicy of refusing to consider allegedviolations of the statute,to a case in which:Unilateralactionby an employer without priordiscussion with the union does amount to a refusal tonegotiate about the affected conditions of employmentunder negotiation, and must of necessity obstructbargaining,contrary tocongressionalpolicy.[N.L.R.B.v.Katz,369 U.S. 736, 747.]Here, as inKatz,"thematter of . . . increases had beenraised at [prior] conferences . . . but no final understand-ing had been reached."Katzat 745-746. Yet the SupremeCourt held that such circumstances did not, contrary to ourcolleagues,leave the issue"open"or to be treated asinvolving a contract interpretation. Rather, the Court heldthegranting of the increase was "tantamount to anoutright refusal to negotiate."Katzat 746.Accordingly, we see no ground here for deferring to thegrievance-arbitration procedure of the contract. It is clearthat there is no substantial claim of contractual privilegeand no provision in the existing contract which could beremotely interpreted as permitting the establishment of awage incentive system.6 Apparently, the majority placesmuch weight upon the testimony of Sparrow that hereceived the "impression"from discussing the matter withone union member, a vice president of the Union and oneof the Union's four-man bargaining team, that the Unioncould not stop Respondent from instituting a wageincentive system. Under well-established Board and courtprecedent this incident standing alone,or in conjunctionwith other record evidence, is an insufficient basis forconcluding that the Union has in any manner waived astatutory right.? Thus, we conclude thatCollyerisnotapplicable to the facts of this case.Moreover, in our view the deferral of the dispute inquestion to the arbitration provisions of the contractisprejudicial to settlement of such issues by agree-ment upon a contract, in that it inferentially accom-plisheswhat it disclaims: it interprets the contractand thereby gives support to a finding that theinstitution of an incentive wage system is an integralpart of the existing contract. Such result, in the faceof the agreed-upon exclusion of incentive rates, thethus amenable to arbitration.9SeeC &C Plywood Corp.,148 NLRB 414,416, and cases cited infootnotes;N.L.R.B. v. C & C Plywood Corp.,385 U.S. 421, reversing 351F.2d 224 (C.A. 9). 564DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining history, the practices of the parties, andthe Respondent's abandonment of its effort to get theUnion to agree to incentive rates, can only encouragerepudiation of collective-bargaining agreements andcreate instability in labor-management relations,contrary to the purpose and provisions of Section8(d) of the Act.We are convinced that the sweeping application oftheCollyerdoctrinewhich our colleagues areapplying here will not only lead to contractual chaos,but tend to encourage unnecessary industrial con-flict.The effect of the majority decision wouldappear to extendCollyerso broadly so as to precludeany remedy under the Act we administer wherepartieswith established collective-bargaining rela-tionships act unilaterally, regardless of the terms ofthe contract or the factualsituation. It is unrealisticto presume that the issues and problems which thiswill foster will be simply solved by the "mystique ofarbitration."For the above reasons we would decide theallegationsin the complaint on their merits. TheTrial Examiner in his Decision, in our opinion, hasproperly analyzed the evidence and applied applica-ble Board and court precedents, and we would adoptit.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMYRON S. WAKS, Trial Examiner: This case, tried atBoston,Massachusetts, on April 6, 1971, upon a chargefiled by Local 209 International Union of Electrical, Radioand Machine Workers AFL-CIO, on August 11, 1970,1and a complaint issued on February 4, 1971, alleges thatRespondent unilaterally instituted an incentive programfor some of its employees in violation of Section 8(a)(1)and (5) of the Act. Respondent admitted certain allega-tions of the complaint, but denied the commission of anyunfair labor practices.Upon the entire record in this case, including myobservation of the witnesses, and after due consideration ofthe briefs filed by the parties, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe pleadings establish and I find that Respondent, aIUnless otherwise indicated all dates referred to herein occurred in1970.2The complaint alleges (par. 10)as the violative conduct in this case that"On or about August 3, 1970, Respondent instituted an incentive programfor certain employees[women who adhere insulating surface to the interiorof the "Western Electric box" ]without any prior notification,discussion orbargaining with the Union,"as constituting the violative conduct of theRespondent,and it is this conduct which was asserted as the violation byGeneral Counsel throughout the hearing and in its brief;the questionwhether Respondent's unilateral institution of an incentive pay system forits employees constituted a modification under sec. 8(d) of the written termsMassachusetts corporation, operating a sheet metal jobshop in Watertown, Massachusetts, annually ships prod-ucts valued in excess of $50,000 to points located outsidetheCommonwealth ofMassachusetts, and annuallyreceives materials valued in excess of $50,000 directly frompoints located outside the Commonwealth of Massachu-setts.Upon these admitted facts, I find that Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is further admitted,and I find,thatLocal 209,InternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent Company operatesa sheet metal jobshop, handling as many as 1,500 to 2,000 different jobs ayear; occasionally the Respondent has undertaken a longrun job such as the "Western Electric box" job involved inthis case. The sole question which is in dispute in thisproceeding is whether the Respondent violated Section8(a)(5) and (1) of the Act when admittedly it instituted anincentive wage system for those of its employees whose jobit is to adhere a phenolic substance to the interior of theWestern Electric box.2It is admitted that at all timessince1956, the Union hasbeen and is now, the statutory bargaining representativeunder Section 9(a) of the Act for all Respondent'sproduction and maintenance employees, including theemployees put under the incentive program.3The Respondent,beginningin 1957 has hadsuccessivecollective-bargaining agreementswith the Union .4 Thepresent contract is effective from March 23, 1970, untilMarch 23, 1973. Article XXI of the present contract states:WAGESEffective as of March 14, 1970, the hourly rates ofpay in existance [sic] prior thereto of employees in thecollective bargaining unit shall be increased by 5%;effectiveMarch 24, 1971, these increased rates shall befurther incrased [sic] by 4%; effective March 24, 1972,these rates shall be still further increasedby 4%. Theminimum increases in each of the three(3) years will beten (10)cents per hour.These new rates shall be ineffect during the term of this agreement; provided,however, that nothing herein contained shall preventtheCompany from making promotional or meritincreases.of the contractbetween the parties(SeeC & S Industries, Inc.,158 NLRB454) wasnot presented for adjudication at this proceeding and is not passedon bythe Trial Examiner.3The appropriateunit for the purpose of collective bargaining within themeaning of Sec.9(b) is:All productionand maintenance employeesincluding the timekeeper,ofRespondentemployed atitsWatertown,Massachusetts,plant,exclusive of office clerical employees,professionalemployees,guards and all supervisors as definedby Section 2(11) of the Act.*Unless otherwise indicated the facts set forth hereinafter are not indispute. PEERLESS PRESSEDMerit increases shall continue to be given by theCompany at its sole discretion. Beginning March 24,1970 for each 5 percent rise in the Consumer PriceIndex (C.P.I.) the hourly rate for all Union employeeswill rise by $.02/HR. Any decrease of 5 percent in theC.P.I. will reduce the hourly rate by $.02/HR. The basereference date for the C.P.I. as agreed between theparties will be February 1, 1970.On or about August 4, employee Albert R. Szymanczyk,the president of Local 209, was advised by fellow employeeEdward Vecchia of a rumor that certain women employeeson the Western Electric job were working under anincentive pay system. That same day, Szymanczyk request-ed and was granted permission to see Richard Sparrow, thecompany president in his office. Szymanczyk askedSparrow to "dispel the rumor" he had heard that thewomen cementing the phenolic on the Western Electric jobwere under an incentive pay system. Sparrow replied thatthe incentive system for these employees had been put intoeffect the previous day.When Szymanczyk questionedwhether Sparrow had the right to do this under thecontract, Sparrow took the position that there was nothingin the contract that prevented him from doing so.Szymanczyk stated he was not sure of this and that hewould need further advice from the Union's district office;this concluded the meeting. On August 11, the Union filedthe charge herein. The Company has continued thedisputed incentive system to date.Prior to the onset of union representation in 1957, theCompany had maintained incentive systems in the plant.Beginning with the first negotiated contract with the Unionin 1957 and continuing through successive contracts to thepresent, the contractual wage provisions, like that in thepresent contract, has provided merely for percentageincreases, or increases in stated amounts over the priorexisting hourly wage rate. Thus the successive contractsbetween the parties have provided for hourly wage ratesonly.As noted, the negotiation of the first contract betweenthe parties in 1957 resulted in a wage provision providingfor hourly wage rates only and the prior existing wageincentive systems were discontinued. According to thecredited testimony ofWilliam Burke who was thenpresident of Local 209 and present at the negotiations, theparties mutually agreed at the outset of the negotiations todrop all incentive systems for the reason that there hadbeen too many accidents at the plant during the periodincentives were in effect. Burke explained further that thismutual agreement of the parties occurred before the partieswent into the first contract writing and for this reason thecontract, while it in fact provided only for hourly wagerates,made no express reference to the elimination ofincentive wages .5The wage rates for all unit employees in the plantcontinued to be hourly rates until 1965 when the Company5Burke impressed me as an honest and reliable witness. Sparrow did notexpressly deny that such a mutual understanding was reached but only thathe could not "recall" it and believed that if there had been such anunderstanding it would have been included in the written agreement.I note,too, that Burke's testimony is supported by the fact thatstartingwith thefirst contract all previously existing incentive wage payments stopped andall employees were put on a straight hourly wage rate.METAL CORPORATION565acquired a new division called the Leaktite Division.About 3 months prior to its acquisition, CompanyPresident Sparrow approached Burke, still union president,to discuss the possibility of purchasing Leaktite,6 and toseek the Union's approval to continue the incentive systemthe employees of Leaktite were then receiving if theCompany were to acquire Leaktite. Burke explained toSparrow that although he was the Union's president hecould not make the decision on his own but would have totake the matter up with the other union officers and themembership. Burke stated he would discuss the matter atthe next regularly scheduledmeeting ofthe Union, andwould give Sparrow an answer at a later date. Thereafter,at a union meeting Burke explained to the other members,as Sparrow had to him, that the acquisition of Leaktite ifprofitablewould benefit them all since the employeeswould share in the profits through merit increases (whichwas provided for in the contract). Burke then met withSparrow and informed him of the agreement of the unionofficersand membership to have the incentive system"come along" with Leaktite for the employees involved inthat operation. At Burke's suggestion Sparrow called ameeting of the employees andinter aliaexplained thetechnicalities of the job and the reason why an incentivesystem was necessary for the success of the Leaktiteproduction.Following the acquisition of Leaktite 7 the other employ-ees continued to work under an hourly wage rate. Duringthe negotiations which lead to the 1967 contract, Sparrowexpressed his satisfaction with the results of the incentivesystem in the Leaktite operation and stated that he wouldlike to consider putting in incentive systems for long runjobs when they were received. According to Sparrow sincethe Company as a job shop handled from 1,500 to 2,000jobs a year, each of which involved relatively fewemployees and relatively few pieces, an incentive systemordinarily was not practicable. However, occasionally, theCompany received a job which would run for a year ormore like the Western Electric mounting job which at thetime of the 1967 contract negotiations was then 50 percentcompleted. It was to this kind of job that Sparrowexpressed his interest in applying an incentive system.According to Sparrow, Vecchia, then vice president of theUnion and one of its four-man bargaining team,8 indicatedthat the Union was not delighted with the idea but gaveSparrow the "impression" that the Union could not stopthe Company from doing it. Vecchia testified that Sparrowasked him what he had against people making moneythrough a bonus system and he had replied that he "hadnothing against money if you want to give money to thesepeople you go right ahead and give it to them. I can't stopyou." There was no discussion about an incentive systemfor any particular job at that time. The wage provision inthe 1967-70 contract like those before it provided only for6Leaktiteunlike the job work performed by the Company wascontinuously engaged in the manufacture of sheet metal paint buckets.7While a functionally separate operation,Leaktite employees wereincluded in the bargaining unit.8Representing theUnion in addition to Vecchia was Castignoli,president of the Union,Syzmanczyk, the union's secretary-treasurer, andPat Castaldo,a union steward. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDhourlywage rates and contained no mention of anyagreement for incentive systems.During thenegotiationsof the current contract (whichoccurred between the first of February and March 21)incentive systems were discussed at the first meeting of theparties. Sparrow proposed the use of an incentive wageplan to the Union; no specific job was discussed. TheUnion rejected the Company's proposal of introducing anincentive system and offered as a counterproposal a profit-sharing plan. Sparrow in turn rejected the Union'scounterproposal telling the Union to "forget it" and thematter was never discussed again during negotiations or atany later time before the institution of the incentive systemwhich is the subject of this litigation .9Concluding FindingsThe duty to bargain with the statutory representative setforth in Section 8(a)(5) of the Act as defined in Section 8(d)requires an employer to bargainconcerning all mattersrelating to "wages, hours and other terms and conditions ofemployment;" this duty is a continuing one.10 Further, it iswell settled that wage incentives are a mandatory subject ofbargaining.llAnd an employer may not unilaterally effectchanges concerning these matters without prior notifica-tion to and bargaining with the Union.12 In addition, infulfilling itsstatutory obligation concerning a change in amatter which is a mandatory subject of bargaining theinitiative rests with the employer to provide prior notice to,consultation and bargaining with, the union before suchchange isput into effect. Notice to the union ofa faitaccomplidoes not eradicate the initial violation inherent inan employer's unilateral action, for the statutory obligationto bargain requires, among other things, that negotiationprecede rather than follow changes in conditions ofemployment.13The facts establish that from the onset of its representa-tive status in 1957 the Union has opposed the introductionof incentive systems in the plant, and further that beforetheir first contract was drafted in 1957 the parties hadorally agreed that there would be no incentive systemssince their prior use had caused too many accidents.Moreover, the fact is that from 1957, apart from the specialagreementrestricted to employees in the Leaktite division,there have been no incentive wage systems in the plantuntil the institution on August 3 of the incentive wagesystem in dispute in this proceeding. Thus, whether or notthere was a verbal agreement in 1957 prohibiting the use ofincentivewage systems, it is clear that, except for thespecially agreed-upon plan for Leaktite employees, theCompany's method of wage payments had been restrictedtohourly wage rates. Accordingly, the institution ofincentivewages for the employees doing the cementingwork in the Western Electric box job constituted a changein the wage system from that followed by the Company fora period of 14 years. Furthermore, it is undisputed that theCompany did not inform the Union that it was institutingthe incentive wage plan for the employees doing thecementing work on the Western Electric box job until afterithad been put into effect on August 3, and thatnotification resulted from the special inquiry made onAugust 4 by Szymanczyk, who before that date wasunaware of the Company's action.Respondent in defense of the lawfulness of its conducthas advanced at the hearing and in its brief several basiccontentions which after consideration I find to be withoutmerit.1.Respondent urges that the pre-1957 practice ofincentive wage payments in the plant and the absence ofany express prohibition pertaining thereto permitted thecomplained of conduct. However, as has been discussedsupra,starting with its first contract in 1957, and thereafter,allincentivewage systems were dropped; the wagepayment practice followed by the Company for the last 14years, apart from the specially agreed-upon incentive planfor Leaktite, has been the payment of hourly wage rates. Itisthe contemplated change in anexistingpractice as itrelates to wages or other working conditions which imposeson the employer the statutory obligation to give priornotification to and bargaining with the Union; thisobligation is not altered by the absence of an express termin the contract prohibiting such change.142.Respondent further contends that the discussionspertaining to incentive wage plans during the 1967 and1970 contract negotiations fulfilled its statutory obligationto give prior notice and bargaining with the Union beforeinstituting the incentive wage plan involved herein. But thediscussions during the 1967 negotiations consisted merelyof Sparrow's expression that he was pleased with the wayLeaktite had worked out and that he would like to considerputting in incentive systems for other long run jobs in thefuture and intended to do it. In the 1970 negotiations whenincentiveswere also discussed Sparrow again proposedthat incentive wage systems be used for long run jobs. Onneither occasion, however, was any particular job dis-cussed,although according to Sparrow, at the 1970negotiations he had the Western Electric box job in mind.The Board has rejected the view that an employersatisfiesits statutory bargaining obligation by simply notifying therepresentativeof its employees that it contemplatesmodifying working conditions at some indefinite time inthe future, stating "Such notification cannot serve to create8The facts set forth are based on the testimony of Szymanczyk withwhich Sparrow's testimony is not basically in conflict.According toSparrow, at the negotiation meeting he stated that he intended to go aheadwith an incentive system on long run jobs. Sparrow testified he had theWestern Electric job box in mind; however, he did not testify that heindicated any specific job to the Union. Sparrow further testified that theUnion responded that it still did not want incentive systems and came backwith a counterproposal for profit-sharing. Sparrow then told the Union hewas not interested in profit-sharing and the discussion ended right there.According to Sparrow, International Union Representative Carter, amember of the bargaining team, commented that the Union did not wantanything takenawayfrom them.'°T.T.P.Corporation, Jam Handy ProductionsDivision,190 NLRB No.48.11C & S Industries, Inc.,158 NLRB 454;Providence Journal Company,180 NLRBNo. 103;N.LR.B. v. C & C Plywood Corp.,385 U.S. 421.12N.LR.B. v. Katz, et at d/b/a Williamsburg Steel Products Co.,369U.S. 736;C & C Plywood Corporation, supra; Providence Journal Company,supra.13Central Illinois Public Service Company,135 NLRB 1407, 1416-17;affd. 324 F.2d 916 (C.A. 7);General Electric Company,177 NLRB No. 43.14Central Illinois Public Service Company, supra Seattle First NationalBank,176 NLRB No. 97. PEERLESS PRESSED METALCORPORATIONfor the employer a continuing option to affect a unilateralchange in working conditions whenever it chooses." C & SIndustries, Inc., supra,456.3.Although Respondent's position in this respect is notentirely clear, it appears to be its further contention thatthe Union had waived its statutory right to be consulted inadvance with regard to the imposition of the incentivewage plan in question. Apart from the Union's past historyof opposition to incentive wage plans as a method ofcompensation, the record establsihes that when Sparrowduring the 1970 negotiations preceding the current contractproposed the use of an incentive plan for long run jobs itwas rejected by the Union. The Union's counterproposalfor a profit-sharing plan rejected by the Company endedany discussion on the matter and incentive wages were notdiscussed thereafter. To the extent that Respondent, as itclaims,may have understood Vecchia's statement duringthe 1967 negotiations-i.e., that he could not stop theCompany from paying the employees more money-asproviding Respondent with a green light to institute anincentivewage plan in the future,15 it was plainlydisabused of this by the clear position taken by the Unionin the 1970 negotiations which led to the current con-tract.16The foreoing and the other evidence disclosed bythe record provides no support for the Respondent'scontention that the Union waived its statutory right to benotified and provided with the opportunity for bargainingbefore Respondent instituted a change in the method ofwage payments. The Board has consistently held, as statedinProctorManufacturing Co.,131NLRB 1166, 1169:The Board's rule, applicable to negotiations during thecontract term with respect to a subject matter whichhas been discussed in precontract negotiations butwhich has not been specifically covered in the resultingcontract, is that the Employer violates Section 8(a)(5)if,during the contract term, he refuses to bargain ortakes unilateral action with respect to the particularsubject, unless it can be said from an evaluation of theprior negotiations that the matter was "fully discussed"or "consciously explored" and that the Union "con-sciously yielded" or clearly and unmistakably waiveditsstatutory right to bargain over the matters indispute.Nor does this record support a finding as Respondent alsoapparently urges that the parties reached an impasse on theissue concerning Respondent's freedom to institute incen-tivewage plans, thus justifying the Respondent to actunilaterally in that regard. The evidence shows that it wasthe Respondent and not the Union which cut off furtherexploration of the subject matter of incentives. For upontheUnion's initial rejection of Respondent's incentivewage proposal and its counterproposal of profit-sharing, itwas Sparrow who said "forget it" and ended furtherdiscussion on the matter. So far as appears, there was at no15 It is unlikely in any event that Vecchia's statement in the contextmade was meant to represent the Union's firm approval of any and allincentive plans which might eventually evolve for a particular job in thefuture.Since the Respondent itselfhad no jobinmind,Vecchia'sgeneralstatement could not be reasonably understood as providing Respondentcarte blanche with regard to the future introduction of any wage incentiveplan without any discussion as to the terms involved. I note, too, that in anyevent no action was taken based on this statementduring the 1967-70567time any specific discussion of any particular job to becovered by the proposed incentive plan, the employeesinvolved, the production standard to be used, or theincentive rates to be applied.4.Finally,Respondent urges (for the first time in itsbrief) that the Company's action waslawfully undertakenunder the wage provision of the contract permitting theemployer to make "merit increases" at its "sole discretion,"an argument I find to be without substance. By its terms"merit increases" are a fixed reward for past workperformance by a particular employee, whereas "incentivewage" rates are a continuing inducement to the employeewhich promises greater future earnings when and as theemployee produces additional units above a fixed stand-ard.17That the usual meaning of these terms and theresulting difference in wage payment was intended andunderstood by the employer and Union is evidenced by theUnion's agreement to "merit increases" and its historicalopposition to incentive wage plans. I find that whenSparrow in response to Sczymanczyk's inquiry regardingthe Company's institution of incentive wages was told theyhad been put in effect, both parties fully understood thatwhat was being discussed was something other than meritwage increases.Accordingly, I conclude that Respondent's unilateralinstitution of an incentive wage plan for its employeesadhering insulating surfaces to the interior of the WesternElectric box job without prior notice to and bargainingwith the Union violated Section 8(a)(1) and (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operations of theEmployer describedin sectionI,above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among theseveralStates and tend to lead tolabor disputes burdening and obstructing commerce andthe free now thereof.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Specifically, Ishall recommend that Respondent, upon request of theUnion, return to thestatus quo anteby discontinuing thepayment of incentive wages for the employees who adhereinsulating surfaces to the interior of the Western Electricbox job and that it bargain with the Union concerning thepayment of incentive wages for these employees or anyother changes in terms or conditions of employment.contract.16 In view of the Union's rejection of Sparrow's incentive wage proposalduring the 1970 negotiations,I find,contrary toRespondent's argument,that International Union Representative Carter's comment at that time that"we don'twant anything takenawayfrom us" pertained to the Union'shistorical opposition to incentive wage plans.17See C& C Plywood Corp.,148 NLRB 414,417. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Peerless PressedMetal Corporation is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.At all times material Local 209, International Unionof Electrical, Radio and Machine Workers, AFL-CIO, hasbeen the exclusive bargaining representative of the employ-ees in the following unit:All production and maintenance employees, includingthe timekeeper, of Respondent employed at its Water-town,Massachusetts, plant exclusive of office clericalemployees, professional employees, guards and allsupervisors as defined in Section 2(11) of the Act.3.Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act byunilaterally instituting an incentive wage system for certainemployees (women who adhere insulating surfaces to theinterior of the "Western Electric Box") without any priornotification to, or discussion or bargaining with, theUnion.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]